The testator by his purported will evidenced a primary interest to give the major portion of his property to his widow. This was precluded by the Step-Mother Act. It is obvious that if the remainder of the will is upheld it will result in doing that which the testator did not intend, namely that the son and daughter keep the advancements and also receive a child's part in the estate. No instrument can be recognized in law as a will unless it expresses a lawful purpose. My view is that Leffler died intestate and the doctrine of advancements was applicable. Unless he was wholly intestate Section 164 of the Probate Act would not apply because it relates to "an intestate" and not to a portion of the estate which may not be covered by the will.
BUFORD, J., concurs.
TERRELL, J., agrees to conclusion.
                          ON REHEARING